DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-16 & 18 directed to Species 1 non-elected without traverse.  Accordingly, claims 10-16 & 18 have been cancelled.
Claim 1 is allowable. The restriction requirement set forth in the Office action mailed on 11/6/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 17, directed to a non-elected species, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
Allowable Subject Matter
Claims 1-9 & 17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637